Per Curiam :
The respect in which the complaint is claimed to be defective is; that it alleges that the assessment roll was delivered to the receiver of taxes “ on the first day of October,” whereas the charter requirement is that it should be delivered on or before the first day of September. (See Laws of 1897, chap. 378, § 911.)
It is sufficient to say that the requirement of the charter is merely directory and not mandatory; the failure to follow it is a loss merely to the city, and does not damage the defendant; and it does not-vitiate the tax. ' (People ex rel. Rome, W. & O. R. R. Co. v. Haupt, 104 N. Y. 377; Bradley v. Ward, 58 id. 408.)
The interlocutory judgment overruling the demurrer should accordingly be affirmed, with costs, with leave to defendant to with*224draw demurrer and to answer on payment of costs in this court and in the court below.
Present — Van Brunt, P. J., O’Brien, Ingraham, McLaughlin and Hatch, JJ.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and answer on payment of costs in this court and in the court below.